





NOTICE OF STOCK OPTION GRANT
(WITH CASH SETTLEMENT)
OBALON THERAPEUTICS INC. 2016 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and the
attached Stock Option Agreement, including any special terms and conditions for
your country set forth in the appendix attached thereto (collectively, the
“Option Agreement”). You have been granted an option to receive a cash payment
as set forth below (the “Option”), subject to the terms and conditions of the
Plan, this Notice of Grant and the Option Agreement.
Name:
 
Date of Grant:
 
Exercise Price per Share:
 
Total Number of Shares:
52,865
Type of Option:
Non-Qualified Stock Option
Expiration Date:
[______]; this Option expires earlier if your Service terminates earlier, as
described in the Option Agreement.
Vesting Schedule:
This Option shall vest as to 1/36th of the Shares underlying the Option on each
monthly anniversary of the Date of Grant, subject to your continued service with
the Company through the applicable vesting date.



You understand that your employment or consulting relationship with the Company
or a Parent, Subsidiary or Affiliate is for an unspecified duration, can be
terminated at any time, and that nothing in this Notice of Grant, the Option
Agreement or the Plan changes the nature of that relationship. By accepting this
Option, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan, this Notice of Grant and the Option
Agreement. By accepting this Option, you consent to the electronic delivery and
acceptance as further set forth in the Option Agreement.
 
 
 
 
 
GRANTEE
 
 
OBALON THERAPEUTICS INC.
By:
 
 
By:
 
Print Name:
 
 
Raymond Dittamore
 
 
 
Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





STOCK OPTION AGREEMENT
(WITH CASH SETTLEMENT)
OBALON THERAPEUTICS INC. 2016
EQUITY INCENTIVE PLAN
You have been granted an Option by Obalon Therapeutics Inc. (the “Company”)
under the 2016 Equity Incentive Plan, as amended from time to time (as amended,
the “Plan”) for that number of Shares (the “Option”) set forth in the Notice of
Stock Option Grant (the “Notice of Grant”) representing the right to a cash
payment (the “Option Payment”) equal to the excess, if any, of (i) the Fair
Market Value of each such Share on the date of exercise over (ii) the exercise
price per Share set forth in the Notice of Grant (the “Exercise Price”). This
Option may not be exercised for Shares of the Company’s Common Stock. The Option
is subject to the terms, restrictions and conditions of the Plan, the Notice of
Grant and this Stock Option Agreement, including any special terms and
conditions for your country set forth in the appendix attached hereto (the
“Appendix”) (collectively, the “Agreement”).
1.Grant of Option. You have been granted the Option for the number of Shares set
forth in the Notice of Grant representing the right to receive the Option
Payment. In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.
2.Termination.


(a)General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination of Service (subject to the expiration detailed in Section 5). If
your Service is terminated for Cause, this Option will expire upon the date of
such termination.


You acknowledge and agree that the vesting schedule set forth in the Notice of
Grant may change prospectively in the event that your service status changes
between full and part-time status in accordance with Company policies relating
to work schedules and vesting of awards. You acknowledge that the vesting of the
Option Payment pursuant to this Agreement is earned only by continuing Service.


(b)Death; Disability. If you die before your Service terminates (or you die
within three months of your termination of Service other than for Cause), then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date of death (subject to the expiration detailed in
Section 5). If your Service terminates because of your Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after your termination date (subject to the expiration detailed in
Section 5).


(c)Termination Date. For purposes of this Option, your Service will be
considered terminated as of the date you are no longer actively providing
services to the Company or a Parent, Subsidiary or Affiliate (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where you are employed or engaged or
the terms of your employment or consulting agreement, if any), and your period
of Service will not include any contractual notice period or any period of
“garden leave” or similar period mandated under labor laws in the jurisdiction
where you are employed or engaged or the terms of your





--------------------------------------------------------------------------------





employment or consulting agreement, if any. The Committee shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of this Option (including whether you may still be
considered to be providing services while on a leave of absence).


(d)No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.


3.Exercise of Option.


(a)Right to Exercise. Any portion of the Option that vests in accordance with
the vesting schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement will become exercisable as follows:


1.
To the extent the Option vests prior to or on December 31, 2020, the Option will
become exercisable on the earliest to occur of (i) January 1, 2021, (ii) your
death or Disability and (iii) the consummation of a Corporate Transaction and
pursuant to the terms of the agreement evidencing such Corporate Transaction.



2.
To the extent the Option vests following January 1, 2021, the Option will become
exercisable as of the applicable vesting date.



3.
In the event of your death, Disability, or other cessation of Service, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice of Grant and this Agreement.



(b)Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares; the payment of the aggregate Exercise Price shall be by
personal check, wire transfer, or a cashier’s check, or an amount in cash
sufficient to satisfy such aggregate Exercise Price may be withheld from the
Option Payment. This Option shall be deemed to be exercised upon receipt by the
Company of a fully executed Exercise Notice accompanied by the aggregate
Exercise Price and any applicable withholding of Tax-Related Items as detailed
in Section 7 below. No Option Payment shall be made pursuant to the exercise of
an Option unless such issuance and such exercise comply with all relevant
provisions of law. Assuming such compliance, for income tax purposes the Option
Payment shall be considered paid to you on the date on which the Option is
exercised.
(c)Exercise by Another. If another person wants to exercise this Option after it
has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the Exercise Price (as described below) and
any applicable withholding of Tax-Related Items as described below.







--------------------------------------------------------------------------------





4.Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid.


However, if you are a U.S. taxpayer, you may dispose of this Option in your will
or in a beneficiary designation. If you are a U.S. taxpayer, then the Committee
may, in its sole discretion, allow you to transfer this Option as a gift to one
or more family members. For purposes of this Agreement, “family member” means a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in- law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in- law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest. In addition, if
you are a U.S. taxpayer, then the Committee may, in its sole discretion, allow
you to transfer this Option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights. The Committee
will allow you to transfer this Option only if both you and the transferee(s)
execute the forms prescribed by the Committee, which include the consent of the
transferee(s) to be bound by this Agreement.
This Option may not be transferred in any manner other than by will or by the
laws of descent or distribution or court order and may be exercised during the
lifetime of you only by you, your guardian, or legal representative, as
permitted in the Plan and applicable local laws. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of you.


5. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is ten years after the grant date.


6. Tax Consequences. You should consult a tax adviser for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION.
(a)Exercising the Option. You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding of
Tax-Related Items.


7. Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance contributions, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax- Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Option, including
the grant, vesting or exercise of this Option and the subsequent payment by the
Company of the Option Payment pursuant to such exercise; and (2) do not commit
to structure the terms of the grant or any aspect of this Option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. You acknowledge that if you are subject to Tax-Related Items in more
than one jurisdiction, the Company and/or the Employer may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related Item
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the





--------------------------------------------------------------------------------





Employer, and their respective agents, at their discretion, to withhold all
applicable Tax-Related Items legally payable by you from the Option Payment in
an amount of cash sufficient to satisfy the applicable tax withholding
obligation.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your receipt of the Option
Payment that cannot be satisfied by the means previously described. You
acknowledge that the Company has no obligation to deliver the Option Payment to
you until you have satisfied the obligations in connection with the Tax-Related
Items as described in this Section.
8. Nature of Grant. In accepting this Option, you acknowledge, understand and
agree that:




(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;


(b)the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;


(c)all decisions with respect to future stock options or other grants, if any,
will be at the sole discretion of the Company;


(d)you are voluntarily participating in the Plan;


(e)this Option and the Option Payment, and the income and value of same, are not
intended to replace any pension rights or compensation;


(f)this Option and the Option Payment, and the income and value of same, are not
part of normal or expected compensation for purpose of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments;


(g)unless otherwise agreed with the Company, this Option and the Option Payment,
and the income and value of same, are not granted as consideration for, or in
connection with, any Service you may provide as a director of any Parent,
Subsidiary or Affiliate;


(h)the future value of the Shares underlying this Option is unknown,
indeterminable, and cannot be predicted with certainty;


(i)if the underlying Shares do not increase in value, this Option will have no
value;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of your Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or engaged or the terms of
your employment or service agreement, if any), and in consideration of the grant
of this Option to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company, the Employer or any Parent,
Subsidiary or Affiliate, waive your ability, if any, to bring any such claim,
and





--------------------------------------------------------------------------------





release the Company, the Employer or any Parent, Subsidiary or Affiliate from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; and


(k)if you are providing Service outside the United States, neither the Employer,
the Company nor any Parent, Subsidiary or Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of this Option or of any amounts due to
you pursuant to the exercise of this Option.


9.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company and any Parent, Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
your participation in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all stock options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to third parties in connection with
the implementation, administration and management of the Plan. You understand
that the recipients of Data may be located in the United States or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than your country. You understand that if you
reside outside the United States, he or she may request a list with the names
and addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer
Data, in electronic or other form, for the sole purposes of implementing,
administering and managing your participation in the Plan. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understands that if you reside
outside the United States, you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your Service status and career with the Employer will
not be adversely affected; the only consequence of refusing or withdrawing your
consent is that Company would not be able to grant you stock options or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
10.Acknowledgement. The Company and you agree that this Option is granted under
and governed by the Notice of Grant, this Agreement and the provisions of the
Plan (incorporated herein by reference). You: (i) acknowledge receipt of a copy
of the Plan prospectus, (ii) represent that





--------------------------------------------------------------------------------





you have carefully read and are familiar with the provisions in the grant
documents, and (iii) hereby accept this Option subject to all of the terms and
conditions set forth in this Agreement and those set forth in the Plan and the
Notice of Grant. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice of Grant and this Agreement.


11.Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this Option, you consent to the electronic
delivery of the Notice of Grant, this Agreement, account statements, Plan
prospectuses required by the SEC, U.S. financial reports of the Company, and all
other documents that the Company is required to deliver to its stockholders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to this Option. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at [insert email]. You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. You agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.
12.Compliance with Laws and Regulations. The exercise of this Option will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.
13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or the Option Payment, if any. You are hereby advised
to consult with your own personal tax, legal and financial advisors regarding
your participation in the Plan before taking any action related to the Plan.
14.Governing Law; Venue. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice of Grant and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in





--------------------------------------------------------------------------------





the courts of California in San Diego County, California or the federal courts
of the United States for the Southern District of California and no other
courts.
15.Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
16.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
17.Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
Exercise Price per Share may be adjusted pursuant to the Plan.
18.Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Option shall be subject to clawback or recoupment pursuant
to any clawback or recoupment policy adopted by the Board or required by law
during the term of your employment or other Service that is applicable to you.
In addition to any other remedies available under such policy, applicable law
may require the cancellation of your Option (whether vested or unvested) and the
recoupment of any gains realized with respect to your Option.
19.Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning this
Option are superseded. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing and signed by the parties to this Agreement; provided, however, that the
Company may in its sole discretion and without your consent amend this Agreement
to provide for the stock settlement of the Option and/or to provide that
substantially the same terms and conditions (other than vesting schedules) that
apply to the Company’s stock-settled stock option awards shall apply to the
Option. The failure by either party to enforce any rights under this Agreement
shall not be construed as a waiver of any rights of such party.
20.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws, which may
affect your ability to receive the Option Payment during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.
21.Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
22.Appendix. Notwithstanding any provisions in this Agreement, this Option shall
be subject to any special terms and conditions set forth in any Appendix hereto
for your country. Moreover, if you relocate to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
you, to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.
23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on this Option and on the
Option Payment, if any, to





--------------------------------------------------------------------------------





the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
24.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.


BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.
 





